Citation Nr: 0842835	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.   

The veteran requested a personal Board hearing before a 
Veterans Law Judge at the RO; however, in a written statement 
in December 2005, the veteran cancelled that hearing request.  


FINDINGS OF FACT

1.  For the entire period of increased rating claim, the 
veteran's anxiety disorder has been productive of no more 
than occupational and social impairment with deficiencies in 
most areas, such as work, family relations, judgment, due to 
such symptoms as panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships. 

2.  For the entire period of increased rating claim, the 
veteran's anxiety disorder has not more nearly approximated 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  




CONCLUSION OF LAW

The criteria for a schedular disability rating of 70 percent, 
and no more, for residuals, anxiety disorder have been met 
for the period of increased rating claim.  38 U.S.C.A.  
§ 1155 (West 2002); 38 C.F.R.  §§ 4.1-4.14, 4.130, Diagnostic 
Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2008).  In this case, the required VCAA notification was 
provided in a July 2004 letter prior to the December 2004 
adjudication.  

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim.  The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims.  The amendments apply 
to all applications for benefits pending before VA on, or 
filed after May 30, 2008, which includes this claim.  
Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which previously stated that VA will 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Subsequent to receipt of the veteran's claim, the veteran 
received notice in July 2004 as to evidence he should provide 
VA to substantiate his claim.  He was told that he should 
provide information as to the type of medical treatment 
received as a result of the condition.  He was told that he 
could submit statements discussing his disability's symptoms 
from people who have witnessed how they affect him.  He was 
told that VA could assist him in obtaining medical records, 
employment records, and records from other Federal agencies.  

In June 2005, VA issued a Statement of the Case (SOC), which 
advised the veteran of the rating criteria to be employed to 
determine his case.  Thus, the veteran had actual knowledge 
of what was necessary to substantiate the claim, and any 
facial non-compliance with Vazquez-Flores is not prejudicial 
and did not affect the essential fairness of the claim, based 
upon the grant of an increase in this claim.  

In response to VA, through his representative, the veteran 
has specifically indicated that his belief that his 
psychiatric symptoms associated with anxiety disorder more 
closely resemble the 70 percent rating criteria; reflects a 
review of the medical evidence of psychiatric treatment; and 
itemizes specific psychiatric symptoms in the rating criteria 
in support of the claim for increased rating, and 
specifically contends how the veteran's anxiety disorder 
affects his employment and daily life to meet the 70 percent 
schedular rating criteria.  Such specific contentions in 
response to VA's notice of the schedular rating criteria show 
that the veteran had actual knowledge of the evidence and 
information needed to substantiate his claim for increased 
rating.  

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes VA medical evidence, and statements from the 
veteran.  There are no known additional records or 
information to obtain.  The veteran was offered a Board 
hearing; it was scheduled, and the veteran then withdrew his 
request.  In the December 2005 letter withdrawing his request 
for a Board hearing, the veteran indicated that he requested 
that a decision be made on his claim based on the evidence of 
record.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.

Moreover, in this decision the Board is granting the full 
benefit requested.  The veteran requested an increased rating 
in excess of 50 percent for anxiety disorder.  Through his 
representative, the veteran contends that the psychiatric 
symptoms more nearly approximate the criteria for a 70 
percent disability rating, and at no time has the veteran or 
representative contended that the psychiatric symptoms meet 
any of the schedular criteria for a 100 percent disability 
rating or that the psychiatric symptoms show overall 
occupational and social impairment that more nearly 
approximate the criteria for a 100 percent disability rating.  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with these issues because of 
the favorable nature of the Board's decision.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Increased Rating for Anxiety Disorder

By rating decision of December 1979, service connection for 
anxiety neurosis associated with chest pain and headaches was 
granted, and an initial disability rating of 10 percent was 
assigned, effective May 1979.  By rating decision of 
August 1986, the rating for the veteran's anxiety neurosis 
was increased from 10 percent to 30 percent, effective 
March 1986.  By rating decision of July 1998, the rating was 
increased from 30 percent to 50 percent, effective 
November 1991.  

In June 2004, the veteran submitted the claim for increased 
rating currently on appeal, indicating that his service-
connected anxiety disorder had worsened and warranted an 
increased rating.  By rating decision of December 2004, an 
increased rating in excess of 50 percent was denied (was 
confirmed and continued).  The veteran disagreed with denial 
of increased rating, and the current appeal ensued.  Through 
his representative, the veteran contends that the psychiatric 
symptoms more nearly approximate the criteria for a 70 
percent disability rating.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran's anxiety disorder is rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9400, for generalized anxiety 
disorder.  Under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9400, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated 70 percent 
disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be rated 50 percent disabling.  38 C.F.R. 
§ 4.130.  

After scrutinizing the evidence - which includes a VA 
psychiatric examination of February 2005, and VA treatment 
records for anxiety disorder on an outpatient treatment basis 
from April 2003 to May 2005 - the Board finds that the 
veteran's anxiety disorder symptoms more nearly approximated 
the schedular criteria (Diagnostic Code 9400) for a 
70 percent disability rating for the period of increased 
rating claim.  38 C.F.R. § 4.130.  

In April 2003, the veteran was seen complaining of 
intermittent explosive disorder, and anxiety disorder.  He 
stated that he had run out of medication and that as a 
result, he found himself apologizing a lot, having to bite 
his tongue, and stressed out at work and at home.  He 
presented as somewhat tense, perturbed, but communicative.  
He complained of increasing irritability and poor 
communication.  The therapist provided the veteran 
appropriate feedback concerning the veteran's awareness, 
attempts to solve his problems and control himself.  He also 
saw his psychiatrist who noted that at the time he saw the 
veteran, he had calmed and was cooperative, with no signs of 
psychosis.  His mood was euthymic and his affect was 
appropriate.  His insight and judgment were fair.  She wrote 
a prescription for a refill of his medication.  

In August 2003, the veteran was seen by his VA 
psychotherapist.  The veteran related that "everything's 
pretty good so far."  He spoke of his family only in passing 
but discussed his job, recognizing that he had been employed 
over five years.  He discussed how he felt stuck when he was 
angry, described that when he let it out, others, with whom 
he was not angry, thought he was angry with them.  He stated 
that he was asked by his supervisor not to talk out loud to 
himself, but he did not think that he could change.  The 
veteran was alert, talkative, and somewhat less dominating 
than on previous visits.  He appeared largely unchanged, his 
affect was mostly smiling and tense, his mood was excited and 
somewhat anxious.  He related that he became upset while 
driving, had to cope by self-talk, and related that he 
believed he would become hurtful if he directly confronted a 
person while he was angry.  He was scheduled to engage in 
role play during his next session.  

The next VA psychotherapy session of December 2003 was 
largely described as the same as his August 2003 session.  
The VA psychotherapist scheduled clinic transition from one-
on-one therapy to primarily group therapy, with one-on-one 
therapy provided on an emergency basis.  Anger management 
group was also discussed.  In January 2004, he was seen in 
the medication clinic.  He was maintained on his prescription 
when he related benefits from the medication and no side 
effects.  

In August 2004, the veteran was seen for an as needed visit 
after a recent explosive episode involving a superficial cut 
to his arm which "scared" him.  He related that he was 
managing his anger but became afraid that he might "loose 
it" again.  He discussed the stressors that led up to his 
incident which occurred when he slipped on the floor, yelled 
something about not being able to care for his family, and 
what's the use of living, grabbed and waved a knife, and cut 
his wrist.  The stressors included people living and hanging 
around his apartment complex, their behavior toward him, his 
wife and his daughter.  He related that he continued to work 
part-time at a nursing home.  Mental status examination 
revealed the veteran was communicative, embarrassed, but 
friendly.  He seemed calmer than when he initially called the 
examiner.  He was tense, with a nervous smile, his mood was 
mildly anxious, his thinking was relevant, and well organized 
with the predominant theme of concern over how to control his 
behavior.  He also saw his psychiatrist who added an 
additional medication.  Three weeks later, he saw his 
therapist and psychiatrist again.  He presented similar to 
that observed three weeks earlier, but somewhat more 
composed, less anxious, and expressed no further episodes of 
angry/self injurious incidents such as the one that prompted 
his return to therapy.  His psychiatrist continued him on the 
same medication provided three weeks earlier.  

The veteran underwent VA examination in February 2005.  It 
was noted that the veteran was n receipt of counseling and 
medication for his psychiatric disorder.  He was prescribed 
BuSpar and Wellbutrin.  He indicated that he worked in 
housekeeping at a nursing home.  He missed approximately 
three days in the past year because of anxiety.  He related 
that he upset easily.  He stated that change bothered him.  
He had problems relating to coworkers and problems coping 
with stress.  He indicated that he lived with his wife and 
daughter and helped to care for his daughter.  His wife 
worked the second shift as a nurse at the same nursing home.  
He helped with the cooking and cleaning at home, watched TV, 
and read.  He did not have many friends or a big social life.  
He complained that he still had a lot of anxiety, stressed 
easily, was anxious and worried a lot.  He found these 
feelings hard to control.  He got irritable and lashed out at 
people, and became easily angered and upset.  He tended to 
isolate himself at these times.  He related that he had been 
sent home from work a few times after he became upset.  He 
did not adjust well to changes in routine at work.  He stated 
he had some depression but mainly anxiety.  He denied 
psychotic symptoms.  Mental status examination revealed the 
veteran behaved normally, was pleasant, cooperative, and did 
not exaggerate his symptoms.  His speech was spontaneous and 
logical and not inhibited or vague.  His speech was not 
pressured.  He had no flight of ideas, or loosened 
associations.  He exhibited no hallucinations, delusions, 
paranoia, or ideas of reference.  He had no homicidal or 
suicidal ideation.  He did have low self confidence and a 
history of poor relationships with other people.  He was 
isolated and withdrawn.  He had mild depression and 
moderately severe anxiety.  His judgment was fair and his 
insight was poor.  The diagnosis was generalized anxiety 
disorder.  His global assessment of functioning (GAF) was 40.  

In March 2005, the veteran was seen in the mental health 
clinic for a follow-up visit.  He was calm and cooperative.  
He had no signs of psychosis.  His mood was euthymic and his 
affect was appropriate.  He denied suicidal or homicidal 
ideation.  His memory was fair.  Insight and judgment were 
borderline.  The impression was intermittent explosive 
disorder in good symptom control.  He was seen in May 2005.  
He listed his problems as anger, poor sleep, worry, and 
social isolation.  His goals for the year were to report that 
he had gone without an angry outburst for four weeks in a 
row, he would report noticeable improvement in his quality of 
sleep, he would report increased positive socialization, he 
would continue to take his medication as prescribed, and he 
would report to all of scheduled mental health appointments.  

On this record, the Board for the entire period of increased 
rating claim, the veteran's anxiety disorder has been 
productive of no more than occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, due to such symptoms as panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships, 
that more nearly approximate the criteria for a 70 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g.  
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score as reflected on his 
February 2005 VA examination was 40, which reflected mostly 
serious symptoms, including no friends and impairment in 
areas such as work, thinking or mood.  He related that he had 
to be sent home from work on occasion because of his anger 
and the way he related to people.  He was asked by his 
supervisor to discontinue loud talking to himself which he 
did not think was possible.  He did indicate during this 
period of time that he did not have a good relationship with 
his neighbors and isolated himself from others, but had a 
good relationship with his wife and daughter.  

For the same reasons, the Board also finds that the veteran's 
anxiety disorder has not for any period of increased rating 
claim more nearly approximated total occupational and social 
impairment with persistent delusions or hallucinations, 
persistent danger of hurting self or others, inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name, as required for 100 percent.  
38 C.F.R. § 4.130, Diagnostic Code 9400.  Although the 
veteran had no suicidal or homicidal ideation, he had ongoing 
and persistent explosive anger exhibited toward others, 
specifically on the job and at his neighbors.  He indicated 
that he had been sent home from work on occasion because of 
his explosive anger and he also indicated that he has 
expressed road rage, requiring him to leave early when 
driving.  He does not engage in group therapy, but has 
consistently been involved in individual therapy throughout 
the appellate period.  Anger management group therapy has 
been suggested, and, he has considered it.   His judgment and 
insight were generally described as borderline or poor.  He 
also related problems with sleeping.  He has not expressed 
any homicidal or suicidal ideation, although on one occasion, 
his anger drove him to cut his wrist, which he later 
regretted.  As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
70 percent for any period of time.  

Finally, there is no evidence of record showing that 
residuals, anxiety disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned 70 percent schedular disability rating 
(Diagnostic Code 9400), which specifically encompasses the 
veteran's occupational and social impairment, with 
deficiencies in most areas, his difficulty in adapting to 
stressful circumstances including work or a worklike setting, 
and inability to establish and maintain effective 
relationships, as well as other specific psychological 
symptoms.  

There is also no indication that the veteran's anxiety 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  He has not had any 
hospitalization during this appeals period for his service-
connected anxiety disorder.  This evidence that has been 
shown is contemplated on a schedular basis.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent disability rating for anxiety disorder is 
granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


